Exhibit 10.1

Summary of Bonus Payments to Certain Executive Officers

For the year ended September 30, 2007, the Board of Directors of D.R. Horton,
Inc. (the “Company”), on recommendation of the Compensation Committee, approved
annual discretionary bonuses to the executive officers listed below consistent
with past practices. All of the executive officers set forth below were “named
executive officers” (as defined in Item 402(a)(3) of Regulation S-K) of the
Company as of the end of the Company’s 2007 fiscal year ending on September 30,
2007. There have been no changes to the discretionary bonus plans of the below
listed named executive officers as previously approved by the Compensation
Committee and the Board of Directors.

 

Name

  

Office

  

Annual

Discretionary Bonus

for the Year Ended

September 30, 2007

Bill W. Wheat

  

Executive Vice President and Chief
Financial Officer

   $300,000

Stacey H. Dwyer

  

Executive Vice President and
Treasurer

   $300,000

Samuel R. Fuller

  

Senior Executive Vice President

   $  50,000